Citation Nr: 0522028	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  97-24 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The appellant was a member of the U.S. Navy Reserve during 
the period from February 1985 to March 1993.  He was called 
into active service from February 1991 through  August 1991, 
during Operation Desert Storm.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

When the veteran's case was before the Board in March 2004 it 
was remanded to the RO for additional development of the 
record.  It was returned to the Board in July 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The most recent supplemental statement of the case was issued 
to the appellant in April 2005.  In May 2005 the veteran 
submitted statements from his VA treatment providers, as well 
as from a private treatment provider.  This evidence has not 
been the subject of a supplemental statement of the case.  
Therefore, the veteran's case should be readjudicated based 
upon the evidence received since the April 2005 supplemental 
statement of the case and thereafter, and a current 
supplemental statement of the case issued.  See 38 C.F.R. §§ 
19.31(b)(1), 19.37(a).

In light of these circumstances, this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or private, which treated 
the veteran for his PTSD since June 2004.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, so 
that the veteran will be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Additional 
development should include a VA 
psychiatric examination, if such is 
indicated by any newly obtained evidence.

3.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


